1    RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
2
     HENRY C. DARMSTADTER
3    RYAN S. WATSON
     Trial Attorneys, Tax Division
4    U.S. Department of Justice
     P.O. Box 683
5    Washington, D.C. 20044
     202-307-6481 / 202-514-5173 (v)
6    202-307-0054 (f)
     henry.c.darmstadter@usdoj.gov
7    ryan.watson@usdoj.gov

8    NICOLA T. HANNA
     United States Attorney
9    Central District of California
     Of Counsel
10
     Attorneys for the United States of America
11

12                 IN THE UNITED STATES DISTRICT COURT FOR THE

13                          CENTRAL DISTRICT OF CALIFORNIA

14
     WATERWORKS AQUATICS, et al.                   Case No. 8:19-cv-01318-JLS-ADS
15
              Plaintiffs,                          Stipulated Protective Order
16
              v.
17
   ANDREW BROWN; UNITED STATES
18 OF AMERICA; INTERNAL REVENUE
   SERVICE, et al.
19
         Defendants.
20

21

                                             1
 1
           Discovery in this action may involve production of confidential, proprietary
 2   or private information for which special protection from public disclosure and
 3   from use for any purpose other than prosecuting this litigation maybe warranted.

 4   This Order does not confer blanket protections on all disclosures or responses to

     discovery and the protection it affords from public disclosure and use extend only
 5
     to the limited information or items that are entitled to confidential treatment under
 6
     the applicable legal principles. As set forth in Paragraph No. 17, below, this
 7
     Protective Order does not entitle the parties to file confidential information under
 8
     seal. Local Civil Rule 79-5 sets forth the procedures that must be followed and the
 9   standards that will be applied when a party seeks permission from the court to file

10 material under seal.

11         The parties, having agreed that good cause exists to protect the confidential

     nature of certain information that may be contained in documents, interrogatory
12
     responses, responses to requests for admission, or deposition testimony, agree to
13
     the following Protective Order:
14
            1.     This Protective Order shall apply to any agents, attorneys, experts
15   consultants, employees, parent companies, subsidiaries, officers, directors and
16   employees of the parties, including but not limited to employees of the

17   attorneys’ firms and personnel of an office, board, division, or bureau of the

18   Department of Justice (“Department”), clerical personnel and supervisory

     personnel of the Department, officers and employees of the Internal Revenue
19
     Service, and officers and employees of another federal agency working under
20
     the direction and control of the Department of Justice.
21

                                               2
1
           2.     The restrictions and limitations contained in this Protective Order
2    shall apply to documents (including all copies, excerpts and summaries thereof)
3    produced, and deposition testimony provided by any party to this stipulated

4    protective order as well as in response to the third party subpoenas served or to be
     served on the Third Party, and their current and past employees, in connection
5
     with the above referenced suit, (collectively “Discovery Material”).
6
           3.     A party may designate material as confidential only when the
7
     material falls within the protections of Rule 26(c) of the Federal Rules of Civil
8
     Procedure. Unless otherwise stated in this Protective Order, a declaration setting
9    forth the party’s good faith basis for designating the information as confidential

10   must be sent to all of the parties prior to, or contemporaneously with, the

11   production or disclosure of that information. Any dispute regarding the

     confidential nature of particular material shall not serve as the basis for refusing
12
     to produce that particular material. Plaintiffs have designated as confidential
13
     pursuant to this Protective Order: (a.) the financial terms of the settlement of
14
     Orange County Superior Court case number 30-2017-00934038-CU-MC-CJC,
15   entitled Andrew Brown v. Waterworks Aquatics, et. al. entered into on or about
16   April 16, 2019, (b.) the amounts of Plaintiffs’ revenues, (c.) the amounts of

17   Plaintiffs’ profits, (d.) Plaintiffs’ profit margins, (e.) the amounts of distributions

18   by Plaintiffs to their shareholders and members, (f.) the amounts of balances

     and/or payments on any of Plaintiffs’ loans, (g.) the amounts of compensation
19
     paid and to be paid to any of Plaintiffs’ executives and employees, (h.) the
20
     number of customers Plaintiffs’ have, (i.) the number of families Plaintiffs have as
21

                                                3
1
     customers, (j.) the number of swim lessons given by Plaintiffs, and (k.) the value
2    / valuation of Plaintiffs and the ownership interests therein.
3          4.     All copies, duplicates, extracts, summaries, or descriptions

4    (hereinafter referred to collectively as "copies") of documents or information

     designated as confidential under this Order, or any portion thereof, must be
5
     immediately affixed with the words: "CONFIDENTIAL: Subject to Protective
6
     Order in Waterworks Aquatics, et al. v. Andrew Brown, et al., Case No. 8:19-
7
     cv-01318-JLS-ADS.”
8
           5.     Electronically Stored Information (“ESI”) may be designated as
9    confidential. The physically produced storage device containing confidential

10   ESI must be immediately affixed with the words: "CONFIDENTIAL: Subject

11   to Protective Order Waterworks Aquatics, et al. v. Andrew Brown, et al., Case

     No. 8:19-cv-01318-JLS-ADS.”
12
           6.     If a document marked confidential is introduced during a deposition,
13
     the portion of the deposition regarding the confidential document may be
14
     designated confidential, if such designation is made on the record at the time of
15   the deposition or, if the party claiming confidentiality is not present at the
16   deposition, by written notice within twenty days after receipt of the deposition

17   transcript. The portions of the transcript designated as confidential shall be

18   affixed with the words: "CONFIDENTIAL: Subject to Protective Order in

     Waterworks Aquatics, et al. v. Andrew Brown, et al., Case No. 8:19-cv-01318-
19
     JLS-ADS.”
20
           7.     Except as otherwise provided in this Protective Order, information
21
     or documents designated as confidential by a party under this Protective Order

                                               4
1
     shall not be used or disclosed by the remaining parties or their counsel or any
2    persons identified in Protective Order for any purposes whatsoever other than
3    preparing for and conducting the litigation in this lawsuit (including any

4    appeals).
           8.     The parties and counsel for the parties shall not disclose or permit
5
     the disclosure of any documents or information designated as confidential under
6
     this Protective Order to any other person or entity, except that disclosures may
7
     be made in the following circumstances:
8
                 (i)     Disclosure may be made to employees of counsel for the
9                        parties, or to employees of the parties to properly accomplish

10                       any purpose or activity described in 26 U.S.C. §§ 6103(h) or

11                       (k) and the regulations thereunder, which is appropriate in

                         handling this case. Any such employee to whom counsel for
12
                         the parties makes a disclosure must be advised of, and become
13
                         subject to, the provisions of this Protective Order requiring
14
                         that the documents and information be held in confidence.
15               (ii)    Disclosures may be made to the Court and its employees.
16               (iii)   Disclosure may be made to court reporters engaged for

17                       depositions and those persons, if any, specifically engaged for

18                       the limited purpose of processing, storing, transmitting, or

                         reproducing the documents or information designated as
19
                         confidential in this case.
20
                 (iv)    Disclosure may be made to the following persons who shall be
21
                         informed of this Protective Order:

                                                5
 1
                             (a) any independent outside experts or consultants
 2                               retained by the parties or their counsel for purposes
 3                               of this litigation;

 4                           (b) employees and subcontractors of the independent

                                 outside experts or consultants retained by the parties
 5
                                 or by their counsel for purposes of this litigation in
 6
                                 paraprofessional, clerical, stenographic and
 7
                                 ministerial positions;
 8
                  (v)    Disclosures may be made to any fact witnesses or potential
 9                       fact witnesses when a good faith determination is made that

10                       the documents would be relevant to their testimony or

11                       potential testimony. Such witnesses shall be informed of this

                         Protective Order, that it applies to them, and be given a copy
12
                         of the Order if requested.
13
           9.      Except as provided otherwise in this Protective Order, counsel for
14
     the parties shall keep all documents designated as confidential which are received
15 under this Protective Order secure within their exclusive possession and must

16 place such documents in a secure area.

17         10.    No information or material designated as confidential shall be

18 disclosed to any person described in subparagraph (iv) of paragraph 8 above
     until such time as such persons execute a copy of the Confidentiality Agreement
19
     in the form annexed hereto as Exhibit A agreeing to be bound by the terms of
20
     this Protective Order. The parties shall retain all copies of the Confidentiality
21
     Agreements executed by such persons until this action is resolved, at which time,

                                                6
 1
     upon request, the parties or their attorneys will exchange all the Confidentiality
 2   Agreements executed in this action.
 3         11.    Nothing in this Protective Order limits the right of any party to seek

 4   any protection it deems necessary for any documents or information, in

     accordance with Rule 26 of the Federal Rules of Civil Procedure/Rules of the
 5
     United States Court of Federal Claims. In accordance with Paragraph 17, below,
 6
     any interested party may seek orders from the Court requiring certain documents
 7
     to be filed under seal or certain information in certain documents to be redacted
 8
     from any publicly available filing.
 9         12.    Any party may serve a written objection to any designation of

10 confidentiality made by the designating party. This notice shall specifically

11 identify the material or information to which the objecting party wishes to have the
     designation removed. Within fourteen (14) days of receipt of such objection, the
12
     designating party (I) shall review the material to which the objection applies, (ii)
13
     notify the objecting party in writing whether the designating party will agree to
14
     remove the designation as requested, and (iii) if it will not agree to remove the
15 designation, the designating party will state with specificity its reasons for not

16 agreeing. If an agreement cannot be reached, the designating party may move for a

17 ruling from the Court, designating the material as confidential or for other similar

18 protection, within fourteen (14) days of the expiration of the fourteen (14) day
     period referenced above. The material at issue will be treated as confidential until
19
     the Court decides the motion. If the parties disagree about whether the information
20
     is confidential and the designating party does not timely move the Court, then the
21
     document is deemed to be not confidential.

                                                7
 1
           13.     Nothing in this Protective Order shall prevent disclosure of any
 2   confidential information if the designating party consents in writing to the
 3   disclosure.

 4         14.     Notwithstanding any provision of this Protective Order, where

     counsel believe confidential information or documents, either on its face or in
 5
     conjunction with other information, indicates a violation or potential violation of
 6
     law—criminal, civil, or regulatory in nature—the relevant information or
 7
     documents may be disclosed to the appropriate federal, state, local, foreign, or
 8
     tribal, law enforcement authority or other appropriate agency charged with the
 9   responsibility of investigating or prosecuting such a violation or enforcing or

10 implementing such law.

11         15.     Notwithstanding any provision of this Protective Order, the parties

     may disclose confidential information or documents if necessary to comply with a
12
     subpoena or court order, whether or not originating with the Court in this
13
     captioned Protective Order. Within seven days of when it is recognized that
14
     disclosure of confidential information or documents is required to comply with a
15 subpoena or court order, the party shall give prompt written notice to the

16 designating party of the impending disclosure, unless otherwise prohibited by law.

17         16.     At the conclusion of this litigation (including any appeals) all

18 material designated confidential shall either be destroyed or returned to the
     designating party, within sixty (60) days after the conclusion of the litigation,
19
     except with respect to (a) material that becomes part of the Court record in this
20
     matter, (b) work product of counsel, (c) transcripts, exhibits, and other documents
21
     required to be maintained by the Department’s written record retention policy as

                                                8
 1
     necessary for an understanding of the outcome of the case, provided that all
 2   material designated confidential in such retained material is maintained in
 3   accordance with the provisions hereof.

 4         17.     Nothing in this Protective Order shall be grounds for limiting or

     restricting the use of materials filed with the court or during a public hearing or
 5
     trial. The parties recognize that documents filed with the Court require a higher
 6
     showing. Any party that seeks to have any material filed under seal must obtain a
 7
     Court order and must comply with Local Civil Rule 79-5. The parties agree that
 8
     only material that meets the requirements of Rule 26(c) of the Federal Rules of
 9   Civil Procedure shall be entitled to be filed under seal. The parties agree to meet

10 and confer no later than thirty (30) days prior to the deadline for filing summary

11 judgment motions regarding what if (any materials) the producing party intends to
     argue should be filed under seal. If a party’s request to file material under seal is
12
     denied by the Court, then the material may be filed unsealed.
13
           18.     Information may lose its sensitivity over time, such that it is not
14
     necessary for the court to retain material under seal forever. Therefore, on or
15 before thirty (30) days after the conclusion of the action before this court, the

16 parties shall review previously protected information filed with the court, confer

17 with each other, and propose to the court in a joint written motion what

18 information needs continued protection, and for what period of time.
           19.     This Protective Order may be modified or amended only by an order
19
     of this Court or by written agreement between the Parties.
20
     The parties so stipulate.
21

                                                9
 1
           The Court has reviewed the reasons offered in support of entry of this
 2   Stipulated Protective Order and finds that there is good cause to protect the
 3   confidential nature of certain information. Accordingly, the Court adopts the

 4   above Stipulated Protective Order in this action.

           IT IS SO ORDERED.
 5

 6            December 9, 2019
     DATED: _____________________                  __________________________
                                                     /s/ Autumn D. Spaeth
                                                   Autumn D. Spaeth
 7                                                 United States Magistrate Judge

 8

 9

10                                                 Respectfully submitted,

11 Dated: December 6, 2019                         RICHARD E. ZUCKERMAN
                                                   Principal Deputy Assistant Attorney
12                                                 General

13                                                 /s/ Ryan S. Watson
                                                   HENRY C. DARMSTADTER RYAN
14                                                 S. WATSON
                                                   Trial Attorneys, Tax Division
15                                                 U.S. Department of Justice
                                                   P.O. Box 683
16                                                 Washington, D.C. 20044
                                                   202-307-6481 / 202-514-5173 (v)
17                                                 202-307-0054 (f)
                                                   henry.c.darmstadter@usdoj.gov
18                                                 ryan.watson@usdoj.gov

19                                                 NICOLA T. HANNA
                                                   United States Attorney
20                                                 Of Counsel

21                                                 Attorneys for the United States of
                                                   America
                                              10
1
     Dated: December 6, 2019        /s/ Howard M. Bidna
2                                   HOWARD M. BIDNA
                                    Bidna and Keys APLC
3                                   5120 Campus Drive
                                    Newport Beach, CA 92660
4                                   949-752-7030
                                    Fax: 949-752-8770
5                                   Email: hbidna@bidnakeys.com

6    Dated: December 6, 2019        /s/ Steven R. Mather
                                    STEVEN R. MATHER
7                                   smather@mttaxlawyers.com
                                    LYDIA B. TURANCHIK
8                                   lturanchik@mttaxlawyers.com
                                    1801 Century Park East, Suite 1460
9                                   Los Angeles, CA 90067
                                    Tel: No. 310.278.6088
10                                  FAX 310.278.4805

11

12

13

14

15

16

17

18

19

20

21

                               11
